DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said inner peripheral wall and said outer peripheral wall of the aperture of said opening.”  There is insufficient antecedent basis for this limitation in the claim. The claim previously defines “a rotating member being a long hollow tube member configured to form an outer peripheral wall and an inner peripheral wall” and the inner and outer peripheral walls are directed to the rotating member not to the opening. The claim fails to set forth for an inner peripheral wall and outer peripheral wall of “the aperture of said opening.” It is unclear how the peripheral walls of the rotating member define the opening. Should the claim refer to a peripheral wall that is distinct from the peripheral walls previously recited? As best understood, the claim should read --a peripheral wall of the aperture of said opening--.  
In view of the 112 issues discussed above the claims have been examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holt et al. (US 7,159,635), hereinafter referred to as Holt.
Regarding claim 1, Holt discloses a cord winding assembly (36), comprising: 
a base (50) comprising a first pivot portion (at right 78, Fig 9A), a second pivot portion (at left 78, Fig 9A), and a cord winding hole cut through a bottom side thereof (holed adjacent 76, shown in Fig 9A and Fig 8 shows cord passing through the hole) and disposed close to said first pivot portion (adjacent right 78); 
5a rotating member (48) being a long hollow tube member configured to form an outer peripheral wall and an inner peripheral wall, said outer peripheral wall comprising a large-diameter end (at 60, Fig 7) and a small-diameter end (end opposite 60) 10respectively pivoted to said first pivot portion and said second pivot portion of said base (Fig 8),
said outer peripheral wall of said rotating member (48) being recessed in the direction of said inner peripheral wall to form a guide sliding portion (58) and an opening (56 is an opening of 58) communicating with said guide sliding portion (58), 
said guide sliding portion (58) being connected to the outside through said opening, as best understood in view of the 112 issues discussed above, a peripheral wall of the aperture of said opening that is close to first end forming a lead angle section (Fig 16-17, angled section is formed by cord due to the peripheral wall of the opening); and 
a sliding guide (86) pivoted on said guide sliding portion (58) of said rotating member (48) (as evident in Fig 1 and 18, the sliding guide 86 allows pivoting on the guiding sliding portion), and the width of the sliding guide is larger than the width of the opening (col 4 line 66 - col 5 line 1-7;  Fig 6; the sliding portion 86 is larger than the width of the opening to prevent the knot from escaping the opening);
Regarding claim 2, Holt discloses said guide sliding portion (58) is concave (Fig 6 and 7) along the long axis of said rotating member (48); said opening (56) is an elongated opening extended from said small-diameter end (left end) toward said large-diameter end (end towards 60; Fig 7).
Regarding claim 3, Holt discloses said cord 16winding hole of said base is mounted with a ring-shaped cord guide (88 (Fig 4).
Regarding claim 4, Holt discloses said rotating member (48) further comprises a cord-guide segment (60) surrounding said outer 5peripheral wall and connected to said large-diameter end, said cord-guide segment (60) gradually converging from said large-diameter end toward said small- diameter end (Fig 7).
Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-4 under 35 USC 102 have been fully considered but are not persuasive. Applicant argues that Holt fails to disclose the sliding guide in the present invention and that the end of the cord is a knot. Examiner respectfully disagrees. The claim requires a sliding guide  and the knot of Holt under the broadest reasonable interpretation fulfills the structure of a sliding guide. The knot (86) of Holt is a sliding guide since it is slid and guiding in the opening of the rotating member. Further, Holt discloses that the width of the sliding guide is larger than the width of the opening; in column 4 line 66 - column 5 line 1-7, it is described that the knot is slid into the channel from the side and the cord extends from the opening with the cord extending from the opening being smaller than the width of the opening to allow the cord to slide. It is further evident in Figures 6, 7, and 16-18 that the sliding portion (86) is larger than the width of the opening to prevent the knot from escaping the opening.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Johnnie A. Shablack/Primary Examiner, Art Unit 3634